Brown, J.
(dissenting). The legislation at issue in this case *141amended, inter alia, the then Motor Vehicle Accident Indemnification Corporation Law (Insurance Law former §600 et seq.), to raise the maximum amount of MV AIC’s liability for the payment of claims and benefits to the estates of persons killed by the acts of financially irresponsible motorists from $10,000 to $50,000 per person (L 1979, ch 665, §§ 2, 3). By its terms, the legislation became effective on December 1, 1979, and provided that it "shall apply to any policy of motor vehicle liability insurance providing bodily injury, property damage or physical damage coverages issued, modified, renewed or having an anniversary date after such effective date” (L 1979, ch 665, § 11). This statement represents a clear indication of the Legislature’s intent that the legislation be applied prospectively only (see, Matter of Deutsch v Catherwood, 31 NY2d 487). Thus, it should not be applied retroactively (see, O’Connor v Long Is. R. R., 63 AD2d 1015, lv dismissed 48 NY2d 668; Matter of Pauletti v Freeport Union Free School Dist. No. 9, 59 AD2d 556, affd 44 NY2d 398). The majority, while in agreement with the fact that the legislation should not be applied retroactively, is of the view that it need not be so applied in order for the petitioner to prevail because the operative date under Insurance Law § 5210 (former § 610) is the date the final judgment was rendered, i.e., August 18, 1986.1 cannot agree.
The 1979 amendment to Insurance Law § 5210 was part of a comprehensive legislative scheme which increased minimum insurance coverage in motor vehicle accident cases resulting in death from $10,000 to $50,000. It should be interpreted in that context and not in a vacuum (see, Matter of Allstate Ins. Co. v Shaw, 52 NY2d 818, 820; Matter of Taub [MVAIC], 31 AD2d 378, 381). Although a final judgment clearly must be rendered against a financially irresponsible motorist before redress can be sought from MVAIC under Insurance Law § 5210 (former § 610) (see, Cudahy v MVAIC, 36 AD2d 717), it is equally clear that the Legislature intended that the operative date for determining the maximum amount of MV AIC’s liability is the date on which the accident occurred, which in this case was before the effective date of the amendment (see, Matter of Thompson v MVAIC, 57 AD2d 713, affd 44 NY2d 765 [a cause of action under Insurance Law article 52 accrues on the date of the accident]). To interpret the amendment in any other fashion would require a disjointed reading of Laws of 1979 (ch 665) and would be in direct contradiction of section 11 of that statute as set forth above. For example, if the *142majority holding were to be accepted, we could be faced with the anomalous and clearly unintended result that an individual could recover more from MVAIC than would be recoverable by him from his own insurer or the insurer of a financially responsible motorist. This is a direct consequence of the incongruent position taken by the majority that the effective date for determining an insured’s liability vis-á-vis his policy is the date of the accident, while the effective date for determining MVAIC’s liability is the date the final judgment is entered. Similarly, if we were to apply the majority’s reasoning to Insurance Law article 52, which provides for a procedure whereby a claim against an irresponsible motorist may be settled by MVAIC (see, Insurance Law § 5206 [d]), then, if a quick settlement had been reached in the instant case, that is, before December 1, 1979, the maximum authorized settlement would be $10,000. In contrast, if the settlement date had been delayed beyond December 1, 1979, then the amount recoverable could have reached $50,000. And, under the majority’s view, if a jury awarded a plaintiff damages in excess of $10,000 prior to December 1, 1979, the plaintiff could wait until after that date to enter his judgment, and thereby obtain the benefit of the increased maximum limitation. I do not believe that the Legislature intended such results. It seems clear to me that the Legislature intended simply to provide for the increased minimum coverage with respect to accidents resulting in death and occurring after the effective date of amendment.
Under the circumstances, I vote to reverse and grant the petition to the extent that MVAIC be directed to pay to the petitioner the sum of $10,000, plus interest from August 18, 1986, the date the unpaid judgment was entered (see, Matter of Moore v MVAIC, 18 AD2d 1006).
Sullivan and Harwood, JJ., concur with Mangano, J. P.; Brown, J., dissents in an opinion.
Ordered that the order of the Supreme Court, Suffolk County, entered June 24, 1987, is affirmed, without costs or disbursements.